573 A.2d 786 (1990)
In re Jerril J. KROWEN, Respondent.
No. 89-719.
District of Columbia Court of Appeals.
Submitted March 13, 1990.
Decided April 30, 1990.
Before SCHWELB and FARRELL, Associate Judges, and KERN, Senior Judge.
PER CURIAM:
Section 11-2503(a) of the D.C.Code mandates disbarment for a "member of the bar of the District of Columbia Court of Appeals [who] is convicted of an offense involving moral turpitude." D.C.Code § 11-2503(a) (1989 Repl.). Pursuant to this statute the District of Columbia Court of Appeals Board on Professional Responsibility (Board) recommends disbarment of Jerril J. Krowen on the ground that he stands convicted of a crime involving moral turpitude  mail fraud. We adopt the Board's recommendation.
In November 1985, the United States District Court for the District of Massachusetts convicted respondent Jerril J. Krowen of fifteen counts of mail fraud in violation of 18 U.S.C. §§ 1341-1342 (1982). He was sentenced to three years of imprisonment for each count, to be served concurrently. On January 14, 1987, the United States Court of Appeals for the First Circuit affirmed respondent's conviction. United States v. Krowen, 809 F.2d 144 (1st Cir. 1987).[1]
In In re Bond, 519 A.2d 165, 166 (D.C. 1986), this court concluded that a conviction under the federal mail fraud statute is a conviction of a crime involving moral turpitude. Relying on In re Bond, the Board recommends that an order be entered disbarring respondent pursuant to D.C.Code § 11-2503(a) (1989 Repl.). Accordingly, we order that respondent's name be, and it hereby is, stricken from the roll of the members of the bar of this court as of August 7, 1989, the date of his suspension from the bar of this court.
So ordered.
NOTES
[1]  On August 7, 1989, upon receipt of a certified copy of the judgment of the United States Court of Appeals and pursuant to D.C.Bar Rule XI, § 15(1) & (4), the District of Columbia Court of Appeals suspended respondent from the practice of law and directed the Board to initiate a formal proceeding "for the purpose of determining whether or not the crime involves moral turpitude within the meaning of D.C.Code § 11-2503(a)."